IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 October 21, 2008
                                No. 07-11077
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

TERESA RODRIGUEZ ESTRADA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 4:07-CR-85-ALL


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
      Teresa Rodriguez Estrada appeals from the sentence imposed following
her conviction of bank fraud. Estrada contends that the district court erred by
adjusting her offense level for using sophisticated means because her position
as an officer at the Omni American Federal Credit Union allowed her
legitimately to open accounts, make transfers and withdrawals, and pledge
collateral. According to Estrada, the district court properly adjusted her offense
level for abusing her position. However, she argues, her conduct was not

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-11077

intricate or complex enough to warrant an adjustment for using sophisticated
means.
      Estrada’s creation of 39 bogus accounts and her use of those accounts to
conduct transactions were at least as sophisticated as the schemes at issue in
United States v. Wright, 496 F.3d 371 (5th Cir. 2007), and United States v.
Clements, 73 F.3d 1330 (5th Cir. 1996), where we affirmed sophisticated-means
adjustments. Moreover, application of two different adjustments to the same
course of conduct does not constitute double counting if each adjustment targets
a different aspect of the defendant’s behavior. United States v. Scurlock, 52 F.3d
531, 540 (5th Cir. 1995). The use of sophisticated means to commit the offense
and Estrada’s abuse of her position to commit the offense were different aspects
of her behavior; therefore, the sophisticated-means adjustment did not constitute
double counting. See id.
      AFFIRMED.




                                        2